Citation Nr: 0605477	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-00 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for fibroid tumors.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1974 to April 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The case was remanded in 
November 2004 and now returns to the Board for appellate 
review.    

In connection with this appeal, the veteran testified at a 
hearing before the undersigned in St. Louis, Missouri, in 
September 2002; a transcript of that hearing is associated 
with the claims file.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to her who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  Fibroid tumors were not manifested during service and are 
not shown to be causally or etiologically related to in-
service pelvic complaints or any other disease or injury of 
service origin. 


CONCLUSION OF LAW

Fibroid tumors were not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board must first ensure that the appeal has been properly 
processed and developed.  For consideration is the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), enacted on November 9, 2000 (codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005)).  The law eliminated certain requirements and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


A.  Duty to Notify

Notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed her original claim 
for service connection in January 2000, prior to the 
enactment of the VCAA, and the initial unfavorable decision 
was issued in January 2001, after the enactment of the VCAA.  
In Pelegrini II, the Court set out that the claimant need 
only be provided VCAA notice and an appropriate amount of 
time to respond, followed by proper subsequent VA process.  
See Pelegrini II at 120-123; see also 38 C.F.R. § 20.1102 
(2004) (harmless error); Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  In this 
case, after VCAA notice was provided in January 2005, the 
veteran's service connection claim was readjudicated and a 
supplemental statement of the case was provided to the veteran 
in September 2005 such that she had the opportunity to respond 
to the remedial VCAA notice prior to the appeal reaching the 
Board.

In January 2005, the veteran was sent a letter explaining her 
role in the claims process and asking her to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA was responsible for obtaining relevant records from any 
Federal agency, to include medical records from the military, 
VA hospitals, and the Social Security Administration (SSA).  
Such also indicated that VA would make reasonable efforts to 
obtain relevant records not held by a Federal agency, to 
include records from state or local governments, private 
doctors and hospitals, and current or former employers.  The 
veteran was advised that she was responsible for providing 
sufficient identifying information for the custodian of any 
records.  The letter further informed her that it was still 
her responsibility to ensure that VA received all requested 
records that were not in the possession of a Federal 
department or agency.  The veteran was notified that if she 
received any medial treatment from a private facility, she 
should complete and return VA Form 21-4142, Authorization for 
Release of Information to VA, and VA would request such 
records.  She was also asked to identify any VA facilities at 
which she sought treatment and VA would obtain such records.  
The veteran was specifically informed that evidence of a 
current disability and a nexus between such and service was 
necessary to establish service connection.  Moreover, 
pertinent to the fourth element, the January 2005 letter 
requested that the veteran inform VA if there is any other 
evidence or information that she believed would support her 
claim and, if she had any evidence in her possession that 
pertained to her claim, to send it to VA. 

Also, the December 2001 statement of the case and the 
September 2005 supplemental statement of the case included a 
recitation of the procedural history of the veteran's claim, 
the adjudicative actions taken, the evidence received, and 
the relevant laws and regulations.  The September 2005 
supplemental statement of the case also included VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  In such 
documents, the veteran was again advised that the evidence 
did not show entitlement to the benefit sought.  
Additionally, of course, the veteran provided testimony at 
the September 2002 hearing.  Therefore, for the foregoing 
reasons, the Board concludes that the veteran has been 
afforded appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  As relevant, the 
veteran's service medical records, a September 1981 VA 
examination report, VA treatment records, gynecologic 
cytology reports from Wyman Park Health System, Inc., records 
from Dr. Miller, a May 2000 statement from Dr. Miller, and a 
May 2004 expert medical opinion are of record.  The veteran 
has not identified any additional relevant, outstanding 
records that need to be obtained for an equitable disposition 
of her claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  In this case, even though the 
veteran has not been afforded a VA examination, in May 2004, 
the Board obtained an expert medical opinion in order to 
adjudicate her service connection claim.  The Board finds 
that an examination is unnecessary as there is adequate 
evidence of record detailing a current disability.  Moreover, 
the expert medical opinion addresses the etiology of each 
current pelvic disorder and provides a rational basis for 
such opinions.  Therefore, the Board finds that there is 
sufficient medical evidence upon which to base its decision.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

At the veteran's September 2002 Board hearing, she contended 
that she developed gynecological problems while serving in 
the military.  She said that she had fibroid tumors, pelvic 
inflammatory disease (PID), cramping, and an irregular 
menstrual cycle while in service.  As a result of her in-
service pelvic complaints and treatment, the veteran stated 
that she had a hysterectomy in 1995.  As such, the veteran 
contended that she was entitled to service connection for 
fibroid tumors.

The veteran's service medical records show that, in November 
1975, February 1977, April 1977, and February 1978, she was 
treated for genital warts.  On a pelvic examination in April 
1977, her uterus was retroverted and she had a cyst of 
approximately one centimeter in diameter on the anterior 
vaginal wall.  In October 1977, the veteran complained of a 
vaginal lesion and the assessment was boil/condylomata.  In 
April 1978, the veteran underwent a biopsy of vaginal cysts 
and dilatation and curettage.  The biopsy showed no evidence 
of endometriosis or malignancy.  The diagnoses were venereal 
warts, vaginal inclusion cyst, and normal pelvis, with mild 
PID.  Herpes simplex type II was diagnosed in May 1978.  
Also, in May 1978, the veteran was given a restricted profile 
for a pelvic disorder.  The veteran gave birth to a child in 
March 1980 following a 34-week pregnancy.  The findings were 
normal on a follow-up visit in May 1980.  Also in May 1980, a 
gynecologic cytology revealed a marked trichomonas infection.

A September 1981 VA examination, conducted for unrelated 
purposes, revealed a laparoscopy scar for a reported 'cyst of 
uterus' in service in April 1978.  No gynecological diagnosis 
was given.  An October 1981 VA treatment record reflects that 
the veteran self-reported having uterine tumors in 1978.  

Gynecologic cytology reports from Wyman Park Health System, 
Inc., dated in September 1982, September 1983, September 
1984, October 1985, October 1987, and December 1988 show that 
the veteran had a history of a fibroid tumor in 1978.  The 
later reports also indicated that she had a dilatation and 
curettage with a diagnosis of endometriosis in 1986.  All 
laboratory reports showed no evidence of malignancy.  In 
September 1984, the veteran had trichomonas vaginalis.  Also, 
from September 1984 to December 1988, there were inflammatory 
cells found to be present.

A June 1986 operative note reflects that Dr. Miller performed 
a dilatation and curettage and diagnostic laparoscopy on the 
veteran.  The post-operative diagnosis was probable 
inflammatory cyst, posterior aspect of the uterus, and 
endometriosis.  A laboratory report shows a diagnosis of 
endometrium, secretory phase.  In June 1994, surgical 
pathology reports showed a diagnosis of menorrhagia, pelvic 
pain, and rule out endometriosis.  A June 1995 operative note 
reflects that the veteran underwent a total abdominal 
hysterectomy with bilateral salpingo-oophorectomies.  The 
post-operative diagnosis was persistent pelvic pain, 
endometriosis, tubo-ovarian adhesions, and uterine fibroids 
with right endometrioma.  A surgical pathology report from 
the same month shows a diagnosis of uterine fibroids and 
endometriosis.

In a May 2000 statement, Dr. Miller reported that he had 
treated the veteran for pelvic pain, discomfort, and 
irregular bleeding in June 1986.  Later that month, the 
veteran underwent dilatation and curettage and laparoscopy, 
which showed adhesions, inflammatory cysts, and 
endometriosis.  The veteran underwent an additional 
dilatation and curettage and laparoscopy in June 1994, and in 
June 1995, she underwent an abdominal hysterectomy with 
removal of both tubes and ovaries.  Dr. Miller stated that, 
while she was in the military, the veteran had undergone "a 
myomectomy removing a fibroid tumor, and as you [the veteran] 
indicate, there was evidence of endometriosis, and what I 
interpret as a fixed uterus.  This obviously was first 
diagnosed and incompletely treated in the military." 

As a result of the veteran's in-service pelvic complaints and 
treatment as well as Dr. Miller's May 2000 statement, the 
Board requested an expert medical opinion through the 
Veterans Health Administration in January 2004.  In May 2004, 
the Board received an opinion from the Chief of the Women's 
Health Center at a VA Medical Center.  The physician reported 
that the gynecologic conditions that the veteran was treated 
for during her military service, namely trichomonas, genital 
herpes, and genital warts, were all sexually transmitted 
conditions.  She provided a brief description of each 
condition.  The examiner next noted that the there was a 
diagnosis and excision of a vaginal inclusion cyst during 
service.  She explained that vaginal inclusion cysts are 
benign and are the result of invagination of the vaginal 
mucosa.  These cysts are commonly found in the vagina.  She 
further stated that the pathology of the inclusion cyst, 
after its excision, showed the cyst to be benign and to have 
no evidence of endometriosis.  From the evidence of record, 
the VA physician determined that the veteran confused the 
excision of the vaginal inclusion cyst with what she thought 
was a myomectomy.  The physician further found that the 
veteran confused the pathologic description of the inclusion 
cyst not having evidence of endometriosis with her actually 
having a diagnosis of endometriosis.  

The VA physician also noted that the veteran had a diagnosis 
in April 1978 of mild PID.  Such diagnosis was made when the 
veteran underwent vaginal cyst biopsy and dilatation and 
curettage.  The physician noted that a diagnosis of PID is 
usually made when the patient complains of pelvic pain and 
has a history of sexually transmitted diseases caused by 
Neisseria gonorrhea and/or chlamydia.  The onset can be acute 
or chronic.  One can have a presumed diagnosis of PID with a 
subjective positive history of pelvic pain, physician 
examination positive for pelvic pain and/or history of 
positive cultures for gonorrhea and/or chlamydia.  The 
definitive diagnosis of PID is to look at the upper genital 
tract with a laparoscope or through an exploratory laparotomy 
incision and visualize signs of inflammation of the fallopian 
tubes with purulent material on the tubes, ovaries, and/or 
peritoneal cavity.  The long-term effects of PID can be the 
formation of the pelvic adhesions, possible scarring of the 
fallopian tubes, and other pelvic organs resulting in pelvic 
pain.  The physician noted that there was no evidence in the 
record that the veteran had positive cultures for gonorrhea 
or chlamydia, although she did have multiple sexually 
transmitted diseases as mentioned previously.  The physician 
also stated that there was also no evidence in the record 
that the veteran complained of pelvic pain during her time of 
active duty.  Lastly, there was no evidence that the veteran 
underwent laparoscopy or exploratory laparotomy during her 
time in military service.  The veteran had a spontaneous 
vaginal delivery in 1980 showing no infertility prior to 
discharge in April 1981.  Per the record, she only began to 
complain of pelvic pain in 1986, five years after her 
discharge from the military.

Regarding when the veteran's uterine fibroids were first 
identified, the physician noted that the veteran had an 
ultrasound in 1977, which showed a retroverted uterus and 
anterior vaginal wall cyst without mention of uterine 
fibroids.  Uterine fibroids, or leiomyomata, are a benign 
overgrowth of the smooth muscle layer of the uterus.  Uterine 
fibroids are fairly common and only require treatment when 
they cause symptoms such as abnormal uterine bleeding and/or 
pelvic pressure or pain or they become large enough to fill 
the pelvic cavity making it virtually impossible to examine 
other pelvic organs such as ovaries.  Leiomyomata are easily 
diagnosed with pelvic ultrasonography or by bimanual physical 
examination of the pelvis.  The physician indicated, as noted 
in the record, there is no documentation of fibroids being 
present by the ultrasound done in 1977 or by any subsequent 
physical exams.  There was mention that the veteran underwent 
a myomectomy.  There was no documented operative report of 
this procedure nor is there a pathology report documenting 
the presence, size, and number leiomyomata.  From the 
veteran's record, the physician indicated that there was no 
evidence to suggest that she had uterine leiomyomata while in 
military service.

The physician further observed that there was no mention in 
the records that the veteran had endometriosis.  She provided 
a brief description of endometriosis and noted that Dr. 
Miller, in June 1986, indicated that he performed 
laparoscopic surgery on the veteran and found pelvic 
adhesions, inflammatory cyst, and endometriosis.  The 
indication for the procedure was the veteran's complaints of 
pelvic pain and irregular bleeding.  Such were symptoms that 
were not documented in the veteran's chart prior to her 
discharge in April 1981.  At the time the physician offered 
her opinion, Dr. Miller's laboratory report showing a 
diagnosis of endometrium, secretory phase, was not of record.  
Even so, the physician noted that the pathology report of the 
excised vaginal inclusion cyst done while the veteran was in 
the military specifically stated that no endometriosis or 
malignant cells were present.  

The physician summarized that the veteran did have multiple 
sexually transmitted disease, which were the result of her 
personal lifestyle and not related to her duties while in 
military service.  Her treatments of her sexually transmitted 
diseases were appropriate and standard of care at that time.  
There is no evidence to support the claim that the veteran 
had a myomectomy, for example, no operative report and no 
pathology report exists.  There is also no evidence that she 
had endometriosis.  For example, the veteran did not complain 
of pelvic pain and there is no pathology report confirming 
the presence of endometriosis by biopsy.  It appears from the 
record that the veteran began having pelvic pain and 
irregular bleeding that could be compatible with PID, 
endometriosis, pelvic adhesions, and fibroids in June 1986, 
five years after discharge from military service.  The 
physician stated that, certainly, in the five-year interim 
after discharge from the military, the veteran could have 
newly developed any of her current diagnoses. 

Based on the evidence of record, the Board observes that the 
veteran has current pelvic disorders, to include uterine 
fibroids and endometriosis, as well as an in-service history 
of pelvic complaints and diagnoses of genital warts, venereal 
warts, vaginal inclusion cyst, mild PID, herpes simplex type 
II, and trichomonas infection.  However, pertinent to whether 
the veteran's current pelvic disorders are related to her 
military service, there is conflicting evidence of record.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

The Board has considered the May 2000 statement from Dr. 
Miller indicating that, while she was in the military, the 
veteran had undergone "a myomectomy removing a fibroid 
tumor, and as you [the veteran] indicate, there was evidence 
of endometriosis, and what I interpret as a fixed uterus.  
This obviously was first diagnosed and incompletely treated 
in the military."  However, in light of the fact that the 
veteran's service medical records are negative for a 
myomectomy removing a fibroid tumor and, in April 1978, a 
biopsy of vaginal cysts showed no evidence of endometriosis, 
the Board finds that Dr. Miller's opinion to be based on the 
unsubstantiated history provided by the veteran years 
following her discharge from service.  In this regard, the 
veteran testified at her September 2002 Board hearing that 
Dr. Miller had access to her service medical records; 
however, as indicated previously, such records do not support 
Dr. Miller's statements.  The Board is not bound to accept 
medical opinions based on history supplied by the veteran 
where that history is unsupported by the evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician.  As 
such, the Board accords no probative weight to Dr. Miller's 
opinion.

In contrast, the May 2004 opinion by the VA specialist 
dissociated any current gynecological disease entity from the 
veteran's military service.  The Board observes that such was 
based on a complete review of the claims file, to include the 
veteran's service medical records, post-service operative 
reports, and Dr. Miller's May 2000 opinion.  Moreover, the VA 
physician explained the nature of the veteran's various 
sexually transmitted diseases, vaginal inclusion cyst, and 
endometriosis prior to offering her opinions on whether such 
related to service.  As the evidence of record, to include 
the veteran's service medical records, support the VA 
physician's findings and conclusions, the Board attaches 
great probative weight to this opinion.  

As the competent and probative evidence does not relate any 
current gynecological disease entity to the veteran's in-
service pelvic complaints and diagnoses, a disease or injury 
that had its onset in service, or any other incident of 
service, the Board finds that the claim for service 
connection for fibroid tumors is not supported by the 
evidence.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for fibroid tumors.  As such, that 
doctrine is not applicable in the instant appeal and her 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for fibroid tumors is denied. 



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


